Citation Nr: 0927135	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-10 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose Department of Veterans Affairs (VA) 
death benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to 
November 1945.  He died in December 2002.  The appellant 
claims that she is the Veteran's surviving spouse and is 
eligible for VA benefits.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 determination 
rendered by the Roanoke, Virginia, VA Regional Office (RO) 
that the appellant was not entitled to recognition as the 
surviving spouse of the Veteran and thus not entitled to 
dependency and indemnity compensation (DIC) benefits.

The Board remanded the case in for additional development in 
February 2007.  The RO has now returned the case to the Board 
for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant married H. W. in Virginia in June 1949.

2.  A daughter was born to the appellant and Veteran in 
August 1960.

3.  A November 1964 International Longshoremen's Association 
Burial Benefit certificate lists the appellant as the wife of 
the Veteran.

4.  In a VA Form 21-527 dated in July 1974, the Veteran 
stated that he had never been married.

5.  In a VA Form 21-686c, Declaration of Marital Status, 
dated in July 1974, the Veteran stated that he was not 
married; he also stated that his and the appellant's daughter 
was "born out of wedlock" and he listed an address for the 
appellant and their daughter that was different from his own 
address.

6.  The appellant and the Veteran were listed as husband and 
wife on a deed issued in March 1976 for the appellant's 
current residence; associated tax assessment bills list both 
the appellant and the Veteran as the owners.

7.  The appellant was divorced from H. W. by virtue of a 
decree issued in the Commonwealth of Virginia in April 1982.

8.  Insurance bills jointly addressed to the appellant and 
the Veteran were delivered to the appellant's address in 
September 1982 and October 1983.

9.  The Veteran died in December 2002; between May 1953 and 
his death, the Veteran had provided VA with three addresses 
for his residences and none of those addresses coincide with 
the appellant's address in August 1960, or her current 
address in effect since March 1974.  The Veteran had last 
changed his address with VA in May 1968, and thereafter, he 
was receiving correspondence from VA at that address.

10.  The Veteran's death certificate identifies him as 
married to the appellant and living at the appellant's 
address of record; the appellant was the one who provided 
this information.

11.  Common-law marriage is not recognized as valid in 
Virginia.

12.  The appellant has not shown that she had no knowledge of 
the legal impediment to common-law marriage in Virginia.

13.  The evidence does not establish that the appellant and 
the Veteran had a valid marriage ceremony at any time 
subsequent to the appellant's divorce in April 1982.

14.  There is no credible evidence that the Veteran and the 
appellant lived together as husband and wife after the 
appellant's 1982 divorce until the Veteran's demise.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for VA purposes.  38 U.S.C.A. 
§§ 101(3)(31), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 
3.52, 3.53 (2008); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  However the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation rather 
than on consideration of the factual evidence.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

In the present case, the law is dispositive of the claim.  
The statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist, therefore, are not applicable, 
since these would have no effect on the outcome of this 
appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002) (citing Smith v. Gober, 14 Vet. App. 227, 231 (2000) 
and Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

The Board notes that the VA has satisfied its duties to 
notify and to assist, to the extent that they apply to the 
case.  The appellant was provided with a letter from the 
agency of original jurisdiction dated in March 2007 in which 
she was informed of the evidence and information necessary to 
substantiate her claim that she is the Veteran's surviving 
spouse, her and VA's respective responsibilities in obtaining 
such evidence and information, and the evidence and 
information necessary to establish, as relevant, an effective 
date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  After the issuance of such letter, the 
appellant's claim was readjudicated in a May 2008 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370 (2006) (readjudication of a 
claimant's claim in a statement of the case (SOC) following a 
compliant VCAA letter can cure a timing defect where VCAA 
notice was provided after the initial denial of the 
claimant's claim).  Additionally, the appellant was provided 
with copies of the January 2005 SOC and the May 2008 SSOC.  
These documents summarized the evidence of record, informed 
the appellant of the relevant regulations, and provided a 
legal analysis of the facts and law.  

Moreover, the appellant has submitted evidence in support of 
her claim.  VA has informed the appellant of its and the 
appellant's duties and responsibilities in developing her 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Such evidence as is necessary to adjudicate her 
claim is of record, and there is no useful purpose to be 
served by further notice or development.  A medical opinion 
is not relevant to the claim, so there is no need for notice 
of or development of medical evidence.  Cf. 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159.  The VA's duty to assist the 
appellant in the instant claim has been fulfilled.  The 
appellant is not prejudiced by appellate review and the Board 
can issue a final decision.  See 38 U.S.C.A. §§ 5103A; 
38 C.F.R. § 3.159. 

The Merits of the Claim

The appellant claims that she lived with the Veteran in a 
common law marriage continuously for forty-five years until 
the date of his death.  She has provided written statements 
and other evidence to this effect.  In July 2003, the 
appellant applied for VA benefits (VA Form 21-534) as the 
surviving spouse of the Veteran.  On her application, she 
claimed that she and the Veteran had had lived together for 
45 years, that she and the Veteran had purchased a house and 
automobiles together, and that she had taken care of the 
Veteran for all those years.

The issue is whether a valid marriage existed between the 
Veteran and the appellant.  A review of the record reveals 
that both the appellant and the Veteran lived in Virginia at 
all times during their relationship and at the time of the 
Veteran's death in December 2002.  Accordingly, the law of 
the Commonwealth of Virginia determines the validity of their 
common-law marriage for purposes of 38 C.F.R. § 3.1(j).  

Review of the evidence of record reveals that the appellant 
married H. W. in the Commonwealth of Virginia in June 1949.  
The appellant was divorced from H. W. by virtue of a divorce 
decree issued in the Commonwealth of Virginia in April 1982.  
Regarding their marital union, the appellant does not contend 
that she and the Veteran were married by ceremony after the 
April 1982 divorce and accordingly, she has submitted no 
documentary evidence showing evidence of a valid marriage by 
ceremony to the Veteran after the April 1982 divorce.  
Rather, she argues that, since she and the Veteran never 
stopped living together she should be recognized as his 
surviving spouse for VA purposes based upon a common law 
marriage.

Turning to the documentation of the relationship between the 
appellant and the Veteran, a daughter was born to the 
appellant and the Veteran in August 1960, as reflected by a 
Virginia birth certificate.  The evidence of record includes 
a November 1964 International Longshoremen's Association 
Burial Benefit certificate that lists the appellant as the 
wife of the Veteran.  In a VA Form 21-527 dated in July 1974, 
the Veteran stated that he had never been married.  In a VA 
Form 21-686c, Declaration of Marital Status, dated in July 
1974, the Veteran stated that he was not married; he also 
stated that the appellant's daughter was "born out of 
wedlock" and he listed an address for the appellant and 
their daughter that was different from his own address.

The appellant and the Veteran were listed as husband and wife 
on a deed issued in March 1976 for the appellant's current 
residence; associated tax assessment bills (dated in February 
1981 and September 1988) list both the appellant and the 
Veteran as the owners.  Insurance bills jointly addressed to 
the appellant and the Veteran were delivered to the 
appellant's address in September 1982 and October 1983.  In a 
federal tax return dated in July 1999, the Veteran indicates 
that he was married, filing separately.  He also stated that 
the appellant was his spouse and that he did not know her 
Social Security number.  As noted in a VA Form 119, dated in 
August 2003 (after the appellant applied for VA benefits), 
the appellant stated during a telephone call that she and the 
Veteran were never married.  In an August 2003 written 
statement, the appellant wrote that her daughter did not know 
that she and the Veteran "are not married."

The term "surviving spouse" is defined as a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  In determining 
whether a person is or was the spouse of a veteran, the 
validity of the marriage for VA purposes is determined 
according to the law of the place where the parties resided 
at the time of the marriage or the law of the place where the 
parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  However, where a 
claimant, without knowledge of any legal impediment, entered 
into a "marriage" with a veteran which, but for the 
impediment, would have been valid, and the claimant 
thereafter cohabited with the veteran for one year or more 
immediately before the veteran's death, or for any period of 
time if a child was born of the purported marriage or was 
born before such marriage, the purported marriage may be 
deemed valid, unless a claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  

In the Commonwealth of Virginia, pursuant to Title 20 
Domestic Relations, § 20-13, a license and solemnization are 
required for a marriage.  Every marriage in the Commonwealth 
must be under a license and solemnized in the manner provided 
by law.  Furthermore, the "statutes and public policy of 
Virginia as reflected by legislative pronouncement and 
judicial construction, are emphatically opposed to the 
recognition of the validity of a bigamous union."  Toler v. 
Oakwood Smokeless Coal Corp., 173 Va. 425, 434, 4 S.E.2d 364, 
368 (1939).  Thus, any statement in any document dated prior 
to the appellant's divorce in April 1982 that identifies her 
as the wife of the Veteran is not valid because she was 
already married to someone else; any marriage to the Veteran 
would have been bigamous prior to the April 1982 divorce.  As 
the appellant was married from 1949 until 1982 to a man other 
than the Veteran, the Board will focus on evidence relating 
to the appellant and the Veteran dated after April 22, 1982.  

The VA General Counsel, in a Precedent Opinion, held, that 
for purposes of section 103(a), the requirement of a marriage 
ceremony by a jurisdiction which does not recognize common-
law marriage constitutes a legal impediment to that marriage.  
See VAOPGCPREC 58-91 (O.G.C. Prec. 58-91).  As previously 
noted, in Virginia, common-law marriage has never been 
recognized as valid.  

However, a claimant's signed statement that he or she had no 
knowledge of an impediment to the marriage to a veteran will 
be accepted, in the absence of information to the contrary, 
as proof of that fact.  38 C.F.R. § 3.205(c).  Therefore, it 
does not matter whether Virginia recognizes common-law 
marriage, because, if the appellant can establish the 
elements of a common law marriage and her lack of knowledge 
of that legal impediment, her "common-law marriage" could 
be "deemed valid" for the purpose of establishing her 
entitlement to VA death benefits as the Veteran's surviving 
spouse.  

The Court, in Colon v. Brown, 9 Vet. App. 104 (1996), held 
that VA's duty to assist a claimant under 38 U.S.C.A. 
§ 5107(a) included a duty to provide an appellant with an 
opportunity to submit a signed statement pursuant to 
38 C.F.R. § 3.205(c).  That has been done in this case.  The 
duty to assist having been fulfilled, it remains for the 
Board to determine whether the evidence establishes that the 
appellant was, in fact, without knowledge of any legal 
impediment to her marriage to the Veteran and, if so, whether 
she has shown that she and the Veteran thought they had 
entered into a common-law marriage.

In this case, the RO asked the appellant for such a statement 
in a letter sent the appellant in March 2007.  That letter 
also included a VA Form 21-4170, Statement of Marital 
Relationship, but the appellant did not submit the 
information requested.  The appellant has never stated that 
she did not know that the law required a formal ceremony for 
the marriage to be valid.  The evidence of record does 
indicate that the appellant knew she had been married to 
another man via a ceremony in 1949 and, in 1982, after being 
separated from that husband for 33 years, the appellant 
obtained a divorce from him.  The appellant herself has 
stated that she and the Veteran were not married.  Thus, it 
would appear that the appellant has not satisfied the 
requirement of entry into the "marriage" without knowledge 
of the legal impediment of the need for a marriage ceremony.  
Furthermore, there is no evidence of record to indicate that 
the Veteran thought they had entered into a common-law 
marriage.

Nevertheless, assuming, arguendo, that the appellant was 
unaware of any legal impediment, to be entitled to VA death 
benefits as a surviving spouse of a veteran, the claimant 
must have lived continuously with the Veteran from the date 
of their marriage to the date of the Veteran's death, except 
where there is a separation due to misconduct of, or procured 
by, the Veteran without the fault of the spouse.  38 U.S.C.A. 
§ 101(3).  Fault, or the absence of fault, is to be 
determined based on an analysis of conduct at the time of 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  
Temporary separations will not break the continuity of 
cohabitation.  38 C.F.R. § 3.53(a).  The statement of the 
surviving spouse as to the reason for separation will be 
accepted in the absence of contradictory information.  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for the purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the Veteran, the continuity of cohabitation will not 
be considered as having been broken.  38 C.F.R. § 3.53(b).  

Review of the record reveals that the Veteran died in 
December 2002.  The first version of the death certificate as 
filled out the VA facility where the Veteran died does not 
list any information about the Veteran's residence or his 
marital status.  Thereafter, the death certificate certified 
by the Registrar lists the Veteran as married and the 
appellant as the surviving spouse.  The Veteran is also 
listed as living at the appellant's address.  The appellant 
was listed as the informant on the death certificate.  The 
appellant paid the cost of the Veteran's funeral in December 
2002.

The appellant has submitted her written statements that she 
lived with the Veteran in their house until the Veteran's 
death.  In December 2002, at the time of the Veteran's death, 
he had been in receipt of VA disability benefits since 1947.  
Between May 1953 and his death, the Veteran had provided VA 
with a total of three addresses for his residence and none of 
those addresses coincide with the appellant's address on her 
daughter's August 1960 birth certificate (the appellant was 
the informant), or with her current address in effect since 
March 1974.  The Veteran had last changed his address with VA 
in May 1968, and he was receiving correspondence to that 
address from VA since that time.  Furthermore, the evidence 
of record indicates that while the Veteran claimed his 
daughter as a dependent, and gave an address for her, both in 
July 1974 and October 1978, that was the same as her mother's 
address and different from his address, he never claimed the 
appellant as a dependent.  

Based on a thorough review of the evidence, the Board finds 
that the Veteran and appellant cannot be considered to have 
met the requirements of continuous cohabitation under the 
provisions of 38 C.F.R. § 3.53(a).  The appellant and the 
Veteran maintained two different residences and there is no 
evidence of record to indicate that the Veteran was not 
living where he told VA he was living.  It does appear that 
the Veteran recognized the appellant's daughter as his child 
and that he took various steps to provide financial 
assistance to the child and her mother (the appellant).  
However, the Veteran himself stated his daughter was born 
"out of wedlock" and he never informed VA that the 
appellant was his spouse.  

Therefore the appellant did not satisfy the requirement for a 
deemed valid marriage that she cohabit with the Veteran until 
the time of his death.  Accordingly, the evidence is against 
the appellant's claim for recognition as surviving spouse of 
the Veteran.  Moreover, the evidence is not so evenly 
balanced as to create a reasonable doubt, and the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b).

The Board is bound by the laws and regulations.  38 U.S.C.A. 
§ 7104.  It appears that there is no possible provision to 
allow a grant of the benefit sought on appeal since the 
statutory and regulatory requirements are shown not to have 
been met.  The legal criteria, not the facts, are dispositive 
of the issue.  The appellant has failed to state a claim upon 
which relief could be granted, and, as a matter of law, the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the appeal to the Board is terminated).

Additionally, the benefit of the doubt doctrine is 
inapplicable, since the issue on appeal involves the 
claimant's status.  The Court has held that "'when dealing 
with a question of status,...the person seeking to establish 
that status must prove it by a preponderance of the evidence 
and that, therefore, the benefit of the doubt doctrine is not 
applicable to that determination."  Sykes v. Principi, U.S. 
Vet. App. No. 91-770 (Jan. 15, 1993) (a single-judge 
memorandum decision, citing Rogers v. Derwinski, 2 Vet. App. 
419, 422 (1992); Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  
Therefore, the appellant's claim for entitlement to VA DIC 
compensation benefits must be denied, due to the absence of 
legal merit or lack of entitlement under the law.


ORDER

Recognition of the appellant as the surviving spouse of the 
Veteran for the purpose of VA benefits is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


